Title: To Thomas Jefferson from Robert Bowie, 28 December 1803
From: Bowie, Robert
To: Jefferson, Thomas


               
                  Sir, 
                  Council Chamber [28] December 1803
               
               In pursuance of a Resolution of the Senate of this State, I have the honor of transmitting to you inclosed, an authenticated Copy of a law lately passed by the Legislature of Maryland, ratifying an amendment to the Constitution of the United States in the manner of choosing a President and Vice President and am with high consideration
               
                  Robert Bowie
               
            